 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10   Ellison Educational Equipment, Inc.,
     a California corporation,            CASE NO. 8:18-cv-02043-DOC-ADS
11
                           Plaintiff,
12                                           STIPULATED PROTECTIVE
                           vs.
                                             ORDER
13   Stephanie Barnard Designs, Inc., a
     California corporation d/b/a The
14   Stamps of Life, Stephanie Barnard, an
     individual and Does 1-10,
15
                    Defendants.
16   I.     PURPOSES AND LIMITATIONS
17
            A.      Discovery in this action is likely to involve production of
18
     confidential, proprietary, or private information for which special protection from
19
     public disclosure and from use for any purpose other than prosecuting this
20

21   litigation may be warranted. Accordingly, the parties hereby stipulate to and

22   petition the Court to enter the following Stipulated Protective Order. The parties
23
     acknowledge that this Order does not confer blanket protections on all disclosures
24

                                               1
     4814-0585-8196v2/102434-0005
 1   or responses to discovery and that the protection it affords from public disclosure
 2
     and use extends only to the limited information or items that are entitled to
 3
     confidential treatment under the applicable legal principles. The parties further
 4
     acknowledge, as set forth in Section XIII(C), below, that this Stipulated Protective
 5

 6   Order does not entitle them to file confidential information under seal; Civil Local

 7   Rule 79-5 sets forth the procedures that must be followed and the standards that
8    will be applied when a party seeks permission from the Court to file material
 9
     under seal.
10
     II.    GOOD CAUSE STATEMENT
11
            A.      This action is likely to involve trade secrets, customer and pricing
12

13   lists and other valuable research, development, commercial, financial, technical

14   and/or proprietary information for which special protection from public disclosure
15
     and from use for any purpose other than prosecution of this action is warranted.
16
     Such confidential and proprietary materials and information consist of, among
17
     other things, confidential business or financial information, information regarding
18

19   confidential business practices, or other confidential research, development, or

20   commercial information (including information implicating privacy rights of third

21   parties), information otherwise generally unavailable to the public, or which may
22
     be privileged or otherwise protected from disclosure under state or federal
23
     statutes, court rules, case decisions, or common law. Accordingly, to expedite the
24

                                                2
     4814-0585-8196v2/102434-0005
 1   flow of information, to facilitate the prompt resolution of disputes over
 2
     confidentiality of discovery materials, to adequately protect information the
 3
     parties are entitled to keep confidential, to ensure that the parties are permitted
 4
     reasonable necessary uses of such material in preparation for and in the conduct of
 5

 6   trial, to address their handling at the end of the litigation, and serve the ends of

 7   justice, a protective order for such information is justified in this matter. It is the
8    intent of the parties that information will not be designated as confidential for
 9
     tactical reasons in this case and that nothing be so designated without a good faith
10
     belief that there is good cause why it should not be part of the public record of this
11
     case.
12

13           Unrestricted or unprotected disclosure of such confidential technical,

14   commercial or personal information would result in prejudice or harm to the
15
     producing party by revealing the producing party’s competitive confidential
16
     information, which has been developed at the expense of the producing party and
17
     which represents valuable tangible and intangible assets of that party.
18

19   Additionally, privacy interests must be safeguarded. Accordingly, the parties

20   respectfully submit that there is good cause for the entry of this Protective Order.

21   III.    DEFINITIONS
22

23

24

                                                 3
     4814-0585-8196v2/102434-0005
 1          A.      Action: Ellison Educational Equipment, Inc. v. Barnard Designs,
 2
            Inc. d/b/a The Stamps of Life, et al., Case No. 8:18-cv-02043-DOC-ADS
 3
            and related cross-action.
 4
            B.      “ATTORNEYS’ EYES ONLY” Information or Items: extremely
 5

 6          sensitive “Confidential Information or Items,” disclosure of which to

 7          another Party or Non-Party would create a substantial risk of serious harm
8           that could not be avoided by less restrictive means.
 9
            C.      Challenging Party:    A Party or Non-Party that challenges the
10
            designation of information or items under this Order.
11
            D.      “CONFIDENTIAL” Information or Items: Information (regardless
12

13          of how it is generated, stored or maintained) or tangible things that qualify

14          for protection under Federal Rule of Civil Procedure 26(c), and as specified
15
            above in the Good Cause Statement.
16
            E.      Designating Party: A Party or Non-Party that designates information
17
            or items that it produces in disclosures or in responses to discovery as
18

19          “CONFIDENTIAL” or “ATTORNEYS EYES ONLY.”

20          F.      Disclosure or Discovery Material:       All items or information,

21          regardless of the medium or manner in which it is generated, stored, or
22
            maintained (including, among other things, testimony, transcripts, and
23

24

                                                4
     4814-0585-8196v2/102434-0005
 1          tangible things), that are produced or generated in disclosures or responses
 2
            to discovery in this matter.
 3
            G.      Expert: A person with specialized knowledge or experience in a
 4
            matter pertinent to the litigation who has been retained by a Party or its
 5

 6          counsel to serve as an expert witness or as a consultant in this Action.

 7          H.      Non-Party: Any natural person, partnership, corporation, association,
8           or other legal entity not named as a Party to this action.
 9
            I.      Outside Counsel of Record: Attorneys who are not employees of a
10
            party to this Action but are retained to represent or advise a party to this
11
            Action and have appeared in this Action on behalf of that party or are
12

13          affiliated with a law firm which has appeared on behalf of that party, and

14          includes support staff.
15
            K.      Party:    Any party to this Action, including all of its officers,
16
            directors, employees, consultants, retained experts, and Outside Counsel of
17
            Record (and their support staffs).
18

19          L.      Producing Party: A Party or Non-Party that produces Disclosure or

20          Discovery Material in this Action.

21          M.      Professional Vendors:    Persons or entities that provide litigation
22
            support services (e.g., photocopying, videotaping, translating, preparing
23

24

                                                 5
     4814-0585-8196v2/102434-0005
 1          exhibits or demonstrations, and organizing, storing, or retrieving data in any
 2
            form or medium) and their employees and subcontractors.
 3
            N.      Protected Material: Any Disclosure or Discovery Material that is
 4
            designated as “CONFIDENTIAL.”
 5

 6          O.      Receiving Party:    A Party that receives Disclosure or Discovery

 7          Material from a Producing Party.
8    IV.    SCOPE
 9
            A.      The protections conferred by this Stipulation and Order cover not
10
     only Protected Material (as defined above), but also (1) any information copied or
11
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
12

13   compilations of Protected Material; and (3) any testimony, conversations, or

14   presentations by Parties or their Counsel that might reveal Protected Material.
15
            B.      Any use of Protected Material at trial shall be governed by the orders
16
     of the trial judge or a separate agreement between the parties. This Order does not
17
     govern the use of Protected Material at trial.
18

19          C.      The protections conferred by this Stipulation and Order do not cover:

20   (i) any information that is in the public domain at the time of disclosure to a

21   Receiving Party or becomes part of the public domain after its disclosure to a
22
     Receiving Party as a result of publication not involving a violation of this Order,
23
     including becoming part of the public record through trial or otherwise; and (ii)
24

                                                 6
     4814-0585-8196v2/102434-0005
 1   any information known to the Receiving Party prior to the disclosure or obtained
 2
     by the Receiving Party after the disclosure from a source who obtained the
 3
     information lawfully and under no obligation of confidentiality to the Designating
 4
     Party.
 5

 6   V.       DURATION

 7            A.    Even after final disposition of this litigation, the confidentiality
8    obligations imposed by this Order shall remain in effect until a Designating Party
 9
     agrees otherwise in writing or a court order otherwise directs. Final disposition
10
     shall be deemed to be the later of (1) dismissal of all claims and defenses in this
11
     Action, with or without prejudice; and (2) final judgment herein after the
12

13   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews

14   of this Action, including the time limits for filing any motions or applications for
15
     extension of time pursuant to applicable law.
16
     VI.      DESIGNATING PROTECTED MATERIAL
17
              A.    Exercise of Restraint and Care in Designating Material for Protection
18

19                  1.     Each Party or Non-Party that designates information or items

20                  for protection under this Order must take care to limit any such

21                  designation to specific material that qualifies under the appropriate
22
                    standards. The Designating Party must designate for protection only
23
                    those parts of material, documents, items, or oral or written
24

                                                 7
     4814-0585-8196v2/102434-0005
 1                  communications that qualify so that other portions of the material,
 2
                    documents, items, or communications for which protection is not
 3
                    warranted are not swept unjustifiably within the ambit of this Order.
 4
                    2.     Mass, indiscriminate, or routinized designations are prohibited.
 5

 6                  Designations that are shown to be clearly unjustified or that have

 7                  been made for an improper purpose (e.g., to unnecessarily encumber
8                   the case development process or to impose unnecessary expenses and
 9
                    burdens on other parties) may expose the Designating Party to
10
                    sanctions.
11
                    3.     If it comes to a Designating Party’s attention that information
12

13                  or items that it designated for protection do not qualify for protection,

14                  that Designating Party must promptly notify all other Parties that it is
15
                    withdrawing the inapplicable designation.
16
            B.      Manner and Timing of Designations
17
                    1.     Except as otherwise provided in this Order (see, e.g., Section
18

19                  B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or

20                  Discovery Material that qualifies for protection under this Order must

21                  be clearly so designated before the material is disclosed or produced.
22
                    2.     Designation in conformity with this Order requires the
23
                    following:
24

                                                  8
     4814-0585-8196v2/102434-0005
 1                         a.       For information in documentary form (e.g., paper or
 2
                           electronic documents, but excluding transcripts of depositions
 3
                           or other pretrial or trial proceedings), that the Producing Party
 4
                           affix    at   a   minimum,   the   legend   “CONFIDENTIAL”
 5

 6                         (hereinafter “CONFIDENTIAL legend”), or “ATTORNEYS’

 7                         EYES ONLY” (hereinafter “ATTORNEYS’ EYES ONLY
8                          legend”) to each page that contains protected material. If only
 9
                           a portion or portions of the material on a page qualifies for
10
                           protection, the Producing Party also must clearly identify the
11
                           protected portion(s) (e.g., by making appropriate markings in
12

13                         the margins).

14                         b.       A Party or Non-Party that makes original documents
15
                           available for inspection need not designate them for protection
16
                           until after the inspecting Party has indicated which documents
17
                           it would like copied and produced. During the inspection and
18

19                         before the designation, all of the material made available for

20                         inspection shall be deemed “CONFIDENTIAL.”             After the

21                         inspecting Party has identified the documents it wants copied
22
                           and produced, the Producing Party must determine which
23
                           documents, or portions thereof, qualify for protection under
24

                                                  9
     4814-0585-8196v2/102434-0005
 1                         this Order. Then, before producing the specified documents,
 2
                           the Producing Party must affix the “CONFIDENTIAL legend”
 3
                           or “ATTORNEYS’ EYES ONLY legend” to each page that
 4
                           contains Protected Material. If only a portion or portions of
 5

 6                         the material on a page qualifies for protection, the Producing

 7                         Party also must clearly identify the protected portion(s) (e.g.,
8                          by making appropriate markings in the margins).
 9
                           c.       For testimony given in depositions, that the Designating
10
                           Party identify the Disclosure or Discovery Material on the
11
                           record, before the close of the deposition all protected
12

13                         testimony.

14                         d.       For information produced in form other than document
15
                           and for any other tangible items, that the Producing Party affix
16
                           in a prominent place on the exterior of the container or
17
                           containers in which the information is stored the legend
18

19                         “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” If

20                         only a portion or portions of the information warrants

21                         protection, the Producing Party, to the extent practicable, shall
22
                           identify the protected portion(s).
23
            C.      Inadvertent Failure to Designate
24

                                                   10
     4814-0585-8196v2/102434-0005
 1                  1.     If timely corrected, an inadvertent failure to designate qualified
 2
                    information or items does not, standing alone, waive the Designating
 3
                    Party’s right to secure protection under this Order for such material.
 4
                    Upon timely correction of a designation, the Receiving Party must
 5

 6                  make reasonable efforts to assure that the material is treated in

 7                  accordance with the provisions of this Order.
8    VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9
            A.      Timing of Challenges
10
                    1.     Any party or Non-Party may challenge a designation of
11
                    confidentiality at any time that is consistent with the Court’s
12

13                  Scheduling Order.

14          B.      Meet and Confer
15
                    1.     The Challenging Party shall initiate the dispute resolution
16
                    process under Local Rule 37.1 et seq.
17
            C.      The burden of persuasion in any such challenge proceeding shall be
18

19          on the Designating Party. Frivolous challenges, and those made for an

20          improper purpose (e.g., to harass or impose unnecessary expenses and

21          burdens on other parties) may expose the Challenging Party to sanctions.
22
            Unless the Designating Party has waived or withdrawn the confidentiality
23
            designation, all parties shall continue to afford the material in question the
24

                                                  11
     4814-0585-8196v2/102434-0005
 1          level of protection to which it is entitled under the Producing Party’s
 2
            designation until the Court rules on the challenge.
 3
     VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
 4
            A.      Basic Principles
 5

 6                  1.     A Receiving Party may use Protected Material that is disclosed

 7                  or produced by another Party or by a Non-Party in connection with
8                   this Action only for prosecuting, defending, or attempting to settle
 9
                    this Action. Such Protected Material may be disclosed only to the
10
                    categories of persons and under the conditions described in this
11
                    Order. When the Action has been terminated, a Receiving Party must
12

13                  comply with the provisions of Section XIV below.

14                  2.     Protected Material must be stored and maintained by a
15
                    Receiving Party at a location and in a secure manner that ensures that
16
                    access is limited to the persons authorized under this Order.
17
            B.      Disclosure of “CONFIDENTIAL” Information or Items
18

19                  1.     Unless otherwise ordered by the Court or permitted in writing

20                  by the Designating Party, a Receiving Party may disclose any

21                  information or item designated “CONFIDENTIAL” only to:
22
                           a.       The Receiving Party’s Outside Counsel of Record in this
23
                           Action, as well as employees of said Outside Counsel of
24

                                                   12
     4814-0585-8196v2/102434-0005
 1                         Record to whom it is reasonably necessary to disclose the
 2
                           information for this Action;
 3
                           b.       The officers, directors, and employees of the Receiving
 4
                           Party to whom disclosure is reasonably necessary for this
 5

 6                         Action;

 7                         c.       Experts (as defined in this Order) of the Receiving Party
8                          to whom disclosure is reasonably necessary for this Action and
 9
                           who have signed the “Acknowledgment and Agreement to Be
10
                           Bound” (Exhibit A);
11
                           d.       The Court and its personnel;
12

13                         e.       Court reporters and their staff;

14                         f.       Professional jury or trial consultants, mock jurors, and
15
                           Professional Vendors to whom disclosure is reasonably
16
                           necessary or this Action and who have signed the
17
                           “Acknowledgment and Agreement to be Bound” attached as
18

19                         Exhibit A hereto;

20                         g.       The author or recipient of a document containing the

21                         information or a custodian or other person who otherwise
22
                           possessed or knew the information;
23

24

                                                    13
     4814-0585-8196v2/102434-0005
 1                         h.       During their depositions, witnesses, and attorneys for
 2
                           witnesses, in the Action to whom disclosure is reasonably
 3
                           necessary provided: (i) the deposing party requests that the
 4
                           witness sign the “Acknowledgment and Agreement to Be
 5

 6                         Bound;” and (ii) they will not be permitted to keep any

 7                         confidential      information     unless     they    sign    the
8                          “Acknowledgment and Agreement to Be Bound,” unless
 9
                           otherwise agreed by the Designating Party or ordered by the
10
                           Court. Pages of transcribed deposition testimony or exhibits to
11
                           depositions that reveal Protected Material may be separately
12

13                         bound by the court reporter and may not be disclosed to

14                         anyone except as permitted under this Stipulated Protective
15
                           Order; and
16
                           i.       Any mediator or settlement officer, and their supporting
17
                           personnel, mutually agreed upon by any of the parties engaged
18

19                         in settlement discussions.

20          C.      Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items

21                  1.     Unless otherwise ordered by the Court or permitted in writing
22
                    by the Designating Party, a Receiving Party may disclose any
23

24

                                                   14
     4814-0585-8196v2/102434-0005
 1                  information or item designated “ATTORNEYS’ EYES ONLY” only
 2
                    to:
 3
                                    a.    The Receiving Party’s Outside Counsel of Record
 4
                           in this Action, as well as employees of said Outside Counsel of
 5

 6                         Record to whom it is reasonably necessary to disclose the

 7                         information for this Action;
8                          b.       Experts (as defined in this Order) of the Receiving Party
 9
                           to whom disclosure is reasonably necessary for this Action and
10
                           who have signed the “Acknowledgment and Agreement to Be
11
                           Bound” (Exhibit A);
12

13                         d.       The Court and its personnel;

14                         e.       Court reporters and their staff;
15
                           f.       Professional jury or trial consultants, mock jurors, and
16
                           Professional Vendors to whom disclosure is reasonably
17
                           necessary or this Action and who have signed the
18

19                         “Acknowledgment and Agreement to be Bound” attached as

20                         Exhibit A hereto;

21                         g.       The author or recipient of a document containing the
22
                           information or a custodian or other person who otherwise
23
                           possessed or knew the information;
24

                                                    15
     4814-0585-8196v2/102434-0005
 1                         h.       Any mediator or settlement officer, and their supporting
 2
                           personnel, mutually agreed upon by any of the parties engaged
 3
                           in settlement discussions.
 4
     IX.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
 5

 6          PRODUCED IN OTHER LITIGATION

 7          A.      If a Party is served with a subpoena or a court order issued in other
8           litigation that compels disclosure of any information or items designated in
 9
            this Action as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” that
10
            Party must:
11
                    1.     Promptly notify in writing the Designating Party.            Such
12

13                  notification shall include a copy of the subpoena or court order;

14                  2.     Promptly notify in writing the party who caused the subpoena
15
                    or order to issue in the other litigation that some or all of the material
16
                    covered by the subpoena or order is subject to this Protective Order.
17
                    Such notification shall include a copy of this Stipulated Protective
18

19                  Order; and

20                  3.     Cooperate with respect to all reasonable procedures sought to

21                  be pursued by the Designating Party whose Protected Material may
22
                    be affected.
23

24

                                                   16
     4814-0585-8196v2/102434-0005
 1          B.       If the Designating Party timely seeks a protective order, the Party
 2
            served with the subpoena or court order shall not produce any information
 3
            designated in this action as “CONFIDENTIAL” or “ATTORNEYS’ EYES
 4
            ONLY” before a determination by the Court from which the subpoena or
 5

 6          order issued, unless the Party has obtained the Designating Party’s

 7          permission. The Designating Party shall bear the burden and expense of
8           seeking protection in that court of its confidential material and nothing in
 9
            these provisions should be construed as authorizing or encouraging a
10
            Receiving Party in this Action to disobey a lawful directive from another
11
            court.
12

13   X.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

14          PRODUCED IN THIS LITIGATION
15
            A.       The terms of this Order are applicable to information produced by a
16
     Non-Party in this Action and designated as “CONFIDENTIAL.”                       Such
17
     information produced by Non-Parties in connection with this litigation is protected
18

19   by the remedies and relief provided by this Order. Nothing in these provisions

20   should be construed as prohibiting a Non-Party from seeking additional

21   protections.
22
            B.       In the event that a Party is required, by a valid discovery request, to
23
     produce a Non-Party’s confidential information in its possession, and the Party is
24

                                                  17
     4814-0585-8196v2/102434-0005
 1   subject to an agreement with the Non-Party not to produce the Non-Party’s
 2
     confidential information, then the Party shall:
 3
                    1.     Promptly notify in writing the Requesting Party and the Non-
 4
                    Party that some or all of the information requested is subject to a
 5

 6                  confidentiality agreement with a Non-Party;

 7                  2.     Promptly provide the Non-Party with a copy of the Stipulated
8                   Protective Order in this Action, the relevant discovery request(s), and
 9
                    a reasonably specific description of the information requested; and
10
                    3.     Make the information requested available for inspection by the
11
                    Non-Party, if requested.
12

13          C.      If the Non-Party fails to seek a protective order from this court

14   within 14 days of receiving the notice and accompanying information, the
15
     Receiving Party may produce the Non-Party’s confidential information responsive
16
     to the discovery request. If the Non-Party timely seeks a protective order, the
17
     Receiving Party shall not produce any information in its possession or control that
18

19   is subject to the confidentiality agreement with the Non-Party before a

20   determination by the court. Absent a court order to the contrary, the Non-Party

21   shall bear the burden and expense of seeking protection in this court of its
22
     Protected Material.
23
     XI.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24

                                                 18
     4814-0585-8196v2/102434-0005
 1          A.      If a Receiving Party learns that, by inadvertence or otherwise, it has
 2
     disclosed Protected Material to any person or in any circumstance not authorized
 3
     under this Stipulated Protective Order, the Receiving Party must immediately (1)
 4
     notify in writing the Designating Party of the unauthorized disclosures, (2) use its
 5

 6   best efforts to retrieve all unauthorized copies of the Protected Material, (3)

 7   inform the person or persons to whom unauthorized disclosures were made of all
8    the terms of this Order, and (4) request such person or persons to execute the
 9
     “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit
10
     A.
11
     XII. INADVERTENT PRODUCTION OF PRIVILEGED OR
12

13          OTHERWISE PROTECTED MATERIAL

14          A.      When a Producing Party gives notice to Receiving Parties that certain
15
     inadvertently produced material is subject to a claim of privilege or other
16
     protection, the obligations of the Receiving Parties are those set forth in Federal
17
     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
18

19   whatever procedure may be established in an e-discovery order that provides for

20   production without prior privilege review.

21   XIII. MISCELLANEOUS
22
            A.      Right to Further Relief
23

24

                                                19
     4814-0585-8196v2/102434-0005
 1                  1.     Nothing in this Order abridges the right of any person to seek
 2
                    its modification by the Court in the future.
 3
            B.      Right to Assert Other Objections
 4
                    1.     By stipulating to the entry of this Protective Order, no Party
 5

 6                  waives any right it otherwise would have to object to disclosing or

 7                  producing any information or item on any ground not addressed in
8                   this Stipulated Protective Order. Similarly, no Party waives any right
 9
                    to object on any ground to use in evidence of any of the material
10
                    covered by this Protective Order.
11
            C.      Filing Protected Material
12

13                  1.     A Party that seeks to file under seal any Protected Material

14                  must comply with Civil Local Rule 79-5. Protected Material may
15
                    only be filed under seal pursuant to a court order authorizing the
16
                    sealing of the specific Protected Material at issue. If a Party's request
17
                    to file Protected Material under seal is denied by the Court, then the
18

19                  Receiving Party may file the information in the public record unless

20                  otherwise instructed by the Court.

21   XIV. FINAL DISPOSITION
22
            A.      After the final disposition of this Action, as defined in Section V,
23
     within sixty (60) days of a written request by the Designating Party, each
24

                                                 20
     4814-0585-8196v2/102434-0005
 1   Receiving Party must return all Protected Material to the Producing Party or
 2
     destroy such material.         As used in this subdivision, “all Protected Material”
 3
     includes all copies, abstracts, compilations, summaries, and any other format
 4
     reproducing or capturing any of the Protected Material. Whether the Protected
 5

 6   Material is returned or destroyed, the Receiving Party must submit a written

 7   certification to the Producing Party (and, if not the same person or entity, to the
8    Designating Party) by the 60 day deadline that (1) identifies (by category, where
 9
     appropriate) all the Protected Material that was returned or destroyed and (2)
10
     affirms that the Receiving Party has not retained any copies, abstracts,
11
     compilations, summaries or any other format reproducing or capturing any of the
12

13   Protected Material. Notwithstanding this provision, Counsel are entitled to retain

14   an archival copy of all pleadings, motion papers, trial, deposition, and hearing
15
     transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
16
     reports, attorney work product, and consultant and expert work product, even if
17
     such materials contain Protected Material. Any such archival copies that contain
18

19   or constitute Protected Material remain subject to this Protective Order as set forth

20   in Section V.

21          B.      Any violation of this Order may be punished by any and all
22
     appropriate measures including, without limitation, contempt proceedings and/or
23
     monetary sanctions.
24

                                                  21
     4814-0585-8196v2/102434-0005
 1

 2   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 3
     Dated:
 4                                  Douglas Q. Hahn
                                    Salil S. Bali
 5                                  Sheila Mojtehedi
                                    Attorney(s) for Plaintiff
 6                                  Ellison Educational Equipment, Inc.

 7
     Dated:
8                                   Attorney(s) for Defendant(s)

 9
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
10

11   Dated:     June 20, 2019             /s/ Autumn D. Spaeth
                                    HONORABLE AUTUMN D. SPAETH
12                                  United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24

                                      22
     4814-0585-8196v2/102434-0005
 1                               EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
             I,                                  [print or type full name], of
 3
                            [print or type full address], declare under penalty of perjury that I
 4
     have read in its entirety and understand the Stipulated Protective Order that was issue
 5
     by the United States District Court for the Central District of California on ________
 6
     in the case of Ellison Educational Equipment, Inc. v. Barnard Designs, Inc. d/b/a The
 7
     Stamps of Life, et al., Case No. 8:18-cv-02043-DOC-ADS. I agree to comply with and
8
     to be bound by all the terms of this Stipulated Protective Order and I understand and
 9
     acknowledge that failure to so comply could expose me to sanctions and punishment in
10
     the nature of contempt. I solemnly promise that I will not disclose in any manner any
11
     information or item that is subject to this Stipulated Protective Order to any person or
12
     entity except in strict compliance with the provisions of this Order.
13
             I further agree to submit to the jurisdiction of the United States District Court
14
     for the Central District of California for the purpose of enforcing the terms of this
15
     Stipulated Protective Order, even if such enforcement proceedings occur after
16
     termination of this action. I hereby appoint                                    [print or
17
     type full name] of                                  [print or type full address and
18
     telephone number] as my California agent for service of process in connection with this
19
     action or any proceedings related to enforcement of this Stipulated Protective Order.
20
     Date:
21
     City and State where sworn and signed:
22
     Printed Name:
23
     Signature:
24

                                                    23
     4814-0585-8196v2/102434-0005
